DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 5,605,999) in view of Nakagawa et al (JP 2006-193650, based on machine English translation), as evidenced by Sato et al (US 2013/0209931).

3. Chu et al discloses a curable composition comprising:
A) 40-90%wt (as to instant claim 2) of a silicone fluid produced by a reaction between a silane of 
Formula I:   RnSi(X)4-n, wherein R is an alkyl or ethylenically unsaturated radicals, and a silane of Formula II:
R1mR2pSi(X)4-m-p,
Wherein R1 is a (meth)acrylic group; R2 is an ethylenically unsaturated radical (col. 1, lines 54-col. 2, line 12; col. 3, lines 3-6; col. 8, lines 56-57);

C) 0.01-10%wt of a polymerization initiator including peroxy initiators (col. 4, lines 29-52);
D) stabilizers (col. 4, lines 53-55); and
the composition further comprises a hydrophobic silica (component E)) such as commercial product HDK-2000 (col. 9, lines 65-col. 10, line 5, as to instant claims 3-5).
As evidenced by Sato et al, commercial product HDK-2000 is a hydrophobic silica having particle size of 20 nm (see [0261] of Sato et al).
The exemplified amount of used silica is 7.8%wt based on the weight of the polymers A), B) and silica (col. 10, lines 1-6, as to instant claim 2).

4.  Thus, in the composition of Chu et al the component A) appears to correspond to organopolysiloxane of instant claim 1; the component B) of Chu et al appears to correspond to (meth)acrylate having alicyclic condensed ring of instant claim 1; the component C) of Chu et al appears to correspond to radical polymerization initiator of instant claim 1; and the silica having particle size of 20 nm (component E)  appears to correspond to metal oxide fine particles of instant claims.

5.  Though Chu et al does not explicitly recite a glass transition temperature of the isobornyl acrylate, since the isobornyl acrylate used as the component B) in the composition of Chu et al is the same isobornyl acrylate used in instant specification and  Chu et al will intrinsically and necessarily have a glass transition temperature of a homopolymer of 90ºC as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

6.  Though Chu et al does not explicitly recite a composition comprising the polysiloxane component A) in combination with isobornyl acrylate as component B) and hydrophobic silica, based on the teachings of Chu et al, it would have been obvious to a one of ordinary skill in the art to choose and use the combination of polysiloxane (component A)) with isobornyl acrylate as the component B) and the hydrophobic silica HDK-2000 as the component E), since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where 
7.  As to instant claim 7, the composition is cured to solid material (col. 5, lines 48-55).
8.  As to instant claims 8-10, the composition is applied to a surface comprising an active metal, such as glass or Ti or Zn (col. 6, lines 10-30).

9.  Though Chu et al discloses the composition comprising stabilizers, Chu et al does not explicitly recite said stabilizer being antioxidants including an antioxidant having a phenol moiety and an antioxidant having a sulfide moiety.

10. However, Nakagawa et al discloses a curable composition comprising (meth)acryl-containing monomer, silicon-containing vinyl monomer, an ultrafine powdery silica ([0124]), a polymerization initiator ([0087]) and a combination of a phenol-based antioxidant and a sulfur-containing antioxidant (Abstract), wherein the (meth)acryl-based monomers include a compound of Formulas III-IV below, i.e. (meth)acrylate comprising an alicyclic condensed rings (p. 30, [0109]-[0114]):


    PNG
    media_image1.png
    200
    364
    media_image1.png
    Greyscale

Nakagawa et al teaches the phenolic-based antioxidant being a commercial product IRGANOX ([0093]-[0094]) used in amount of 0.1-10 pbw based on the 100 pbw of the polymers ([0096]); the sulfur-based antioxidant comprises sulfide-containing antioxidants including 2,2-thio-diethylenebis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate ([0097]), used in amount of 0.1-10 pbw based on 100 pbw of polymers ([0100]). Nakagawa et al explicitly teaches that such combination of the phenol-based antioxidant and the sulfur-based antioxidant provides a composition having both heat aging resistance and elasticity with no or little coloring ([0101]-[0102]).

12. Since both Nakagawa et al and Chu et al  are related to curable compositions based on terminal (meth)acryl-based monomers, including those comprising alicyclic condensed rings, and silicon-containing, further comprising ultrafine silica and a polymerization initiator, and thereby belong to the same field of endeavor, wherein Nakagawa et al further discloses such compositions comprising a combination of a phenol-based antioxidant and a sulfide-based antioxidant to provide cured compositions with both heat aging resistance and elasticity with no or little coloring, therefore, based on the combined teachings of Chu et al  and Nakagawa et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include a combination of a phenol-based antioxidant and a sulfide-based antioxidant in the composition of Chu et al, as taught by Nakagawa et al, so to provide the composition of Chu et al  with both heat aging resistance and elasticity with no or little coloring, as well, given such is desired, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention.  Case law holds that KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Chu et al in view of Nakagawa et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
	
14. Since the composition of Chu et al in view of Nakagawa et al is substantially the same as that claimed in instant invention, i.e. comprises substantially the same components used in substantially the same relative amounts, or the amounts having ranges overlapping with those as claimed in instant invention, therefore, the composition of Chu et al in view of Nakagawa et al would be reasonably expected to have the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, including light transmittance, as well (as to instant claim 6). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

15.     Claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of a copending application 16/776,611 (published US 2020/0165411) in view of Chu et al (US 5,605,999). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

16. The application 16/776,611 claims a curable composition comprising:

-(meth)acrylate B which has an alicyclic condensed ring, and of which the glass transition temperature of the homopolymer is from 90 to 350ºC, 
- epoxy (meth)acrylate C which has no aromatic ring, and in which the amount of substance of ethylenically unsaturated groups is from 0.1 to 3.0 mmol/g (but excluding the (meth)acrylate B), 
- urethane (meth)acrylate D having no aromatic ring (but excluding the (meth)acrylate B and the epoxy (meth)acrylate C), 
- an antioxidant, and 
- a polymerization initiator, 
wherein said antioxidant comprises an antioxidant having a phenol moiety and an antioxidant having a sulfide moiety (but excluding the antioxidant having a phenol moiety), 
in the total of the solid silica fine particles A, the (meth)acrylate B, the epoxy (meth)acrylate C and the urethane (meth)acrylate D, the solid silica fine particles A are from 3 to 55 mass%, the (meth)acrylate B is from 3 to 70 mass%, the epoxy (meth)acrylate C is from 10 to 80 mass%, and the urethane (meth)acrylate D is from 0 to 60 mass%, and to 100 parts by mass in total of the solid silica fine particles A, the (meth)acrylate B, the epoxy (meth)acrylate C and the urethane (meth)acrylate D, the antioxidant is from 0.1 to 10 parts by mass, and the polymerization initiator is from 0.1 to 10 parts by mass.  
17.  The urethane (meth)acrylate D is 0 mass%, in the total of the solid silica fine particles A, the (meth)acrylate B and the epoxy (meth)acrylate C, the solid silica fine 
The alicyclic condensed ring in the (meth)acrylate B is a ring derived from at least one group selected from the group consisting of a norbornyl group, an isobornyl group, a tricyclodecanyl group, a dicyclopentanyl group, a tetracyclododecanyl group, a noradamantyl group, an adamantyl group and an amantyl group.  
Further claimed is a cured product formed by curing said curable composition.
The cured product comprising a matrix resin having an alicyclic condensed ring, and a solid silica fine particles, of which the median diameter is from 5 to 20 nm, and which are dispersed in the matrix resin, wherein the internal transmittance of light having a wavelength of 400 nm per 1 mm in thickness of the cured product, is at least 90%, and the internal transmittance of light having a wavelength of 400 nm per 1 mm in thickness of the cured product after being held in an atmosphere at a temperature of 85°C under a relative humidity of 85% for 1,000 hours, is at least 90%.  

18. The cured composition is formed on a substrate, such as inorganic substrate, to form a laminate ([0121] of published application US 2020/0165411). Case law holds that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an 

19. Though the application 16/776,611 does not explicitly recite the composition further comprising a organopolysiloxane, and the substrate for forming laminate being inorganic silicon containing, like glass,
Chu et al discloses a curable composition comprising:
A) 40-90%wt of silicone fluid produced by a reaction between a silane of 
Formula I:   RnSi(X)4-n, wherein R is an alkyl or ethylenically unsaturated radicals, and a silane of Formula II:  R1mR2pSi(X)4-m-p,
Wherein R1 is a (meth)acrylic group; R2 is an ethylenically unsaturated radical (col. 1, lines 54-col. 2, line 12; col. 3, lines 3-6; col. 8, lines 56-57);
B) 1-60%wt of a polymerizable (meth)acrylate monomer, specifically isobornyl acrylate (col. 3, lines 36-41; col. 3, lines 53-56) or dihydrocyclopentadienyloxy ethyl methacrylate (col. 10, lines 3-6), i.e. comprising alicyclic condensed rings;
C) 0.01-10%wt of a polymerization initiator including peroxy initiators (col. 4, lines 29-52);
D) stabilizers (col. 4, lines 53-55); and
the composition further comprises a hydrophobic silica (component E)) such as commercial product HDK-2000 (col. 9, lines 65-col. 10, line 5, as to instant claims 3-5),
wherein Chu et al teaches that such composition is cured to solid material (col. 5, lines 48-55) and the cured composition is applied to a surface comprising an active metal, such as glass, or Ti or Zn (col. 6, lines 10-30).

Chu et al and the application 16/776,611 are related to curable compositions comprising ultrafine silica particles, (meth)acrylate comprising an alicyclic condensed ring having Tg of 90-350ºC, an antioxidant, a polymerization initiator, used for forming coating layers on substrates, and thereby belong to the same field of endeavor, wherein Chu et al recites the composition further comprising (meth)acryl-containing silicone resin to produce the composition having high heat stability strength and short cure time (col. 1, lines 50-53), and the substrate for forming laminates being glass, therefore, based on the combined teaching of the application 16/776,611 and Chu et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially,  the silicone resin in the composition of the application 16/776,611, so to produce the composition of  the application 16/776,611 having high heat stability strength and short cure time, as taught by Chu et al, and further use, or obvious to try to use the inorganic substrate like glass as the substrate to form the laminate of the application 16/776,611 as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

21. Therefore, the limitations claimed in instant invention are obvious variants of the limitations claimed in the copending application 16/776,611 in view of Chu et al.
  
Chu et al (US 5,605,999).
Specifically, see the discussion in paragraphs 16-21 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The copending application 16/776,611, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

23.  Claims 1-10 are rejected under 35 U.S.C. 103(a) as being obvious over US 2020/0165411 in view of Chu et al (US 5,605,999).
Specifically, see the discussion set forth in paragraphs 16-21 above.
assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0204679 is related to curable compositions based on inorganic nanoparticles, (meth)acrylate-based monomers and photoinitiators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764